NO. 07-11-0333-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               OCTOBER 27, 2011
                        ______________________________


                     THERESA MICHELLE SCHILLING, APPELLANT

                                      V.

                      DOUGLAS HERMAN SCHILLING, APPELLEE


                       _________________________________

              FROM THE  242[ND] DISTRICT COURT OF CASTRO COUNTY;

                   NO. B9019-0906; HONORABLE ED SELF, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellee, Douglas Herman Schilling, filed suit for divorce against Appellant, Theresa Michelle Schilling.  Following rendition of the Final Decree of Divorce, Theresa perfected this appeal to challenge the awards in the decree.  Pending before this Court is Theresa's Unopposed Motion to Dismiss in which she represents that she no longer desires to pursue this appeal.  The Certificate of Conference provides that after conferring with opposing counsel, Douglas is not opposed to the granting of the motion.
	Without passing on the merits of the appeal, Theresa's motion is granted and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).  No agreement by the parties on costs having been presented to this Court, costs will be taxed against Theresa.  Tex. R. App. P. 42.1(d).  Having dismissed the appeal at Theresa's request, no motion for rehearing will be entertained and our mandate will issue forthwith.

							Patrick A. Pirtle
							      Justice